  Case 2:20-cv-00131-Z-BR Document 6 Filed 06/05/20                                  Page 1 of 2 PageID 21



Vuk Vujasinovic
Vuk@VBAttorneys.com
Job Tennant
Job@VBAttorneys.com
VB ATTORNEYS
6363 Woodway Dr. #400
Houston, Texas 77057
Telephone:        (713) 224-7800
Fax:              (713)224-7801
Attorneys for Plaintiffs



                                   In the United States District Court
                                       Northern District of Texas
                                           Amarillo Division

Vu Le, Julie Thi Le, Individually, and                         §
Thuy Van Le Individually and                                   §
as Representatives of the Estate of                            §
Camha Thi Vu, Deceased                                         §
                                                               §
Vs.                                                            §                    Action No. 2:20-cv-131-Z
                                                               §
Tyson Foods, Inc.                                              §


             PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), all Plaintiffs, Vu Le, Julie Thi Le, Individually, and

Thuy Van Le Individually and as Representatives of the Estate of Camha Thi Vu, deceased, hereby

voluntarily dismiss their claims against Tyson Foods, Inc. in the above-listed action without

prejudice.




                                     N​OTICE​ ​OF​ V​OLUNTARY​ D​ISMISSAL​ W​ITHOUT​ P​REJUDICE​ P​URSUANT​ ​TO​ R​ULE​ 41(​A​)
Case 2:20-cv-00131-Z-BR Document 6 Filed 06/05/20                      Page 2 of 2 PageID 22



                          [Signature on Next Page]




                                       Respectfully submitted,

                                       VB Attorneys


                                       _/s/Vuk S. Vujasinovic
                                       Vuk Vujasinovic
                                       Vuk@vbattorneys.com
                                       State Bar No. 00794800
                                       Job Tennant
                                       Job@vbattorneys.com
                                       State Bar No. 24106501
                                       6363 Woodway Dr., Suite 400
                                       Houston, Texas 77057
                                       713/224-7800 (Office)
                                       713/224-7801 (Facsimile)
                                       Attorneys for Plaintiffs




                       N​OTICE​ ​OF​ V​OLUNTARY​ D​ISMISSAL​ W​ITHOUT​ P​REJUDICE​ P​URSUANT​ ​TO​ R​ULE​ 41(​A​)
